Citation Nr: 1723068	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for rhinitis with turbinate hyperplasia.

2.  Entitlement to service connection for a deviated nasal septum, to include as secondary to claimed rhinitis with turbinate hyperplasia.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to October 1972, January 1988 to April 1988, and August 2002 to August 2003, with additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In January 2015, the Board remanded these claims for additional development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for rhinitis with turbinate hyperplasia, a deviated nasal septum, to include as secondary to claimed rhinitis with turbinate hyperplasia, and for sleep apnea.

A remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In response to the January 2015 Board Remand, VA medical opinions were obtained in April 2015.  Unfortunately, the opinions are conflicting and do not adequately answer the questions posed by the Board.  For example, the examiner was to opine as to whether the Veteran's rhinitis pre-existed service, and if so, whether it was aggravated during service.  The Board notes that during the June 2014 Hearing, the Veteran testified that his rhinitis was manifested by allergy-type symptoms, and that he believed it was aggravated by staying in moldy barracks.  See June 2014 BVA Hearing Transcript, page 3.  The April 2015 examiner stated that the Veteran reported he did not have a history of rhinitis, yet a separate section of the examination indicated that the Veteran reported having a history of seasonal allergies for over 10 years, and that his exposure to mold "could" trigger allergy type symptoms similar to those reported.  The examiner also opined that the Veteran's rhinitis clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service; however, the rationale was that documentation of the condition prior to military service was not found in the claims file.  

Overall, the Board finds the provided opinions are inadequate for purposes of adjudicating the Veteran's claims.  On remand, new medical opinions must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any updated treatment records.

2.  Obtain addendum medical opinions for the Veteran's claimed sleep apnea, rhinitis, and deviated nasal septum from a certified physician's assistant OR physician.

Following a review of the claims file, the VA medical opinion provider should offer an opinion on the following:

(a) Does the evidence of record clearly and unmistakably show that the Veteran had rhinitis (allergy-type symptoms) that existed prior to his entry into active duty in August 2002?   If the answer to (a) is YES, does the evidence of record clearly and unmistakably show that the pre-existing rhinitis did not undergo an increase in disability during service or that any increase in disability was due to the natural progress of the disability?  The examiner must specifically consider the Veteran's reports that while at Fort Campbell, the barracks had stickers indicating that the building may be a health hazard due to a mold risk. 

(b) If the examiner found that the Veteran's rhinitis did not clearly and unmistakably exist prior to August 2002 as questioned in (a) above:  Is it at least as likely as not that the Veteran's rhinitis is causally or etiologically due to his active service or had an onset during active service, to include exposure to mold while at Fort Campbell barracks.

(c)  Is it at least as likely as not that the Veteran's sleep apnea is causally or etiologically due to service, or had an onset during active service (August 2002 to August 2003)?  The examiner should specifically consider the Veteran's reports that his roommate told him he snored loudly and stopped breathing during his sleep, and that he was always tired during the day at that time, (June 2014 Board hearing) as well as the fact that once sleep apnea was diagnosed it was described as "severe" as it relates to the likelihood of its onset in service given its severity. 

(d)  Is it at least as likely as not that the Veteran's deviated septum is causally or etiologically due to service, had an onset during service, OR is proximately due to or aggravated (beyond a natural progression) by the Veteran's rhinitis with turbinate hyperplasia. 

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above.  

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims. 

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

